Citation Nr: 0817032	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-34 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant's character of discharge from service 
is a bar to Department of Veterans Affairs (VA) benefits, 
except health care.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The appellant had active service from January 1979 until 
September 1982 and received an other than honorable 
discharge.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 administrative rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  Upon the appellant's enlistment into service on January 
24, 1979, his obligated period of service was for three 
years.  The appellant served until August 13, 1981, at which 
time he was honorably discharged, although he was not 
eligible for complete separation when discharged on that 
date.

2.  The appellant immediately reenlisted for a period of 5 
years on August 13, 1981.

3.  The appellant was discharged from active service in 
September 1982, under other than honorable conditions as a 
result of misconduct and frequent involvement of a 
discreditable nature with civil or military authorities.

4.  Since the appellant's discharge from his initial period 
of service constituted a "conditional" discharge, his entire 
period of service, from January 1979 to September 1982, is 
considered dishonorable for VA purposes.

5.  There is no evidence showing that the appellant was 
insane at the time of the offenses that resulted in his other 
than honorable discharge.





CONCLUSIONS OF LAW

1.  The appellant's August 1981 honorable discharge for 
reenlistment was a conditional discharge, which does not 
result in entitlement to VA benefits. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.13 (2007).

2.  The character of the appellant's discharge from service 
between January 1979 and September 1982 is a bar to VA 
benefits. 38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 
(West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.102, 3.159, 3.354 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the appellant dated in August 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing the appellant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence VA would seek to provide; (3) 
informing the appellant about the information and evidence he 
was expected to provide; and (4) requesting the appellant 
provide any evidence in his possession that pertains to his 
claim.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, the provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter. Manning 
v. Principi, 16 Vet. App. 534, 542-543 (2002).

The basic facts in this case are not in dispute.  The 
appellant seeks service connection for bilateral knee 
conditions.  Service records reflect that the appellant had 
two periods of service, the first being a period of service 
in the Navy from January 1979 until August 1981 for which the 
appellant received an honorable discharge for immediate 
enlistment.  Subsequently, the appellant served in the Navy 
from August 1981 until September 1982.  This period of 
service concluded with a discharge under other than honorable 
conditions that was a result of misconduct for frequent 
involvement of a discreditable nature with civil or military 
authorities.  The RO denied entitlement to the benefits 
sought based on the character of the appellant's discharge 
from service.

Under VA laws and regulations, if a former service member did 
not die in service, compensation is not payable unless the 
period of service on which the claim is based was terminated 
by a discharge or release under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1(d), 
3.12(a).  A discharge or release because of one of the 
following offenses is considered to have been issued under 
dishonorable conditions: acceptance of undesirable discharge 
in lieu of trial by general court-martial; mutiny or spying; 
offense involving moral turpitude (this includes, generally, 
conviction of a felony); willful and persistent misconduct; 
and homosexual acts involving aggravating circumstances and 
other factors affecting the performance of duty. 38 C.F.R. 
§ 3.12(d).  A discharge because of a minor offense will not, 
however, be considered willful and persistent misconduct if 
service was otherwise honest, faithful and meritorious. 
38 C.F.R. § 3.12(d)(4).  A discharge or release from service 
under one of the conditions specified in 38 C.F.R. § 3.12 is 
a bar to the payment of benefits unless it is found that the 
person was insane at the time of committing the offense. 
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

The evidence clearly demonstrates that the appellant was 
discharged from service with an other than honorable 
discharge as a result of misconduct in August 1982.  Service 
personnel records reflect the appellant was charged and 
punished for the following offenses: unauthorized absences in 
May 1980, June 1981, November 1981; possession of marijuana 
in November 1981; being drunk and disorderly in May 1982; 
wrongful appropriation of property of the United States 
government in May 1982; and drunken and reckless driving in 
April 1982.  Additionally, a summary court martial in July 
1982 charged the appellant with disrespect, possession of 
marijuana, signing an official record with intent to deceive, 
driving a motorcycle recklessly, resisting apprehension and 
causing an accident.  

While the appellant was not discharged as a result of a 
general court martial or to escape trial by a general court 
martial, the Board finds the appellant's other than honorable 
discharge was the result of willful misconduct. See 
38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(2), 3.12 (d)(1), 
3.12(d)(4).  The record unambiguously shows that the 
appellant's offenses were the type of offenses that precluded 
the appellant from performing his military duties and 
resulted in significant punishments, including a reduction in 
rank. Stringham v. Brown, 8 Vet. App. 445, 448 (1995).

The appellant's primary argument is that he had two distinct 
periods of service and as such should be entitled to VA 
benefits based upon his first period of service for which he 
received an honorable discharge.  As noted above, the 
appellant was issued a DD Form 214 for service he performed 
between January 1979 and August 1981 prior to his 
reenlistment that shows that his character of service was 
"honorable."  

Entitlement to benefits is determined by character of 
discharge at completion of unbroken service, i.e., where a 
conditional discharge was issued, the entire period of 
service constitutes one period of service and entitlement 
will be determined by the character of the final termination 
of such period of active service. See 38 C.F.R. § 3.13(b).  A 
discharge to reenlist is a conditional discharge if it was 
issued during peacetime service prior to the date the person 
was eligible for an unconditional discharge. 38 C.F.R. 
§ 3.13(a).  However, 38 C.F.R. § 3.13(c) provides an 
exception if the following conditions are met: (a) the person 
served in the active military, naval or air service for the 
period of time the person was obligated to serve at the time 
of entry into service; (b) the person was not discharged or 
released from such service at the time of completing that 
period of obligation due to an intervening enlistment or 
reenlistment; and (c) the person would have been eligible for 
a discharge or release under conditions other than 
dishonorable at that time except for the intervening 
enlistment or reenlistment.  

In the present case, the record reflects that the appellant's 
initial obligated period of service was for three years.  As 
such, the appellant would not have completed the obligatory 
period of time to which he committed and be eligible for an 
unconditional discharge until January 1982.  Therefore, the 
Board finds that the appellant's honorable discharge from 
service in August 1981 was a conditional discharge, given for 
the sole purpose of reenlistment.  Accordingly, this DD 214 
does not confer entitlement to benefits. 38 C.F.R. § 3.13(a).  

In such circumstances, the entire period of service 
constitutes one period of service and entitlement will be 
determined by the final determination of such period of 
service. 38 C.F.R. § 3.13(b).  As such, the DD Form 214 
issued in September 1982 for the final termination of the 
period of active service controls and the appellant's 
character of discharge for the entire period is other than 
honorable.

As the appellant was discharged under conditions other than 
honorable, the only defense to the statutory bar to VA 
benefits is if it is established that the appellant was 
insane at the time of the commission of the offenses leading 
to his discharge. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  
According to 38 C.F.R. § 3.354(a), an insane person is one 
who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  The 
regulation further provides that when the question is whether 
an individual was insane at the time of an offense leading to 
his court-martial or discharge, the rating agency will base 
its decision on all the evidence procurable relating to the 
period involved, and apply the definition of paragraph (a). 
38 C.F.R. § 3.354(b).

Significantly, the appellant has not contended he was insane 
at the time any of the offenses were committed, nor is there 
any evidence of record showing a finding or diagnosis of 
insanity, to include during the appellant's period of 
service, or clinical evidence demonstrating the inability to 
distinguish right from wrong.  The burden is on the appellant 
to submit competent medical evidence that he was insane at 
the time of his offenses. Stringham v. Brown, 8 Vet. App. 
445, 449 (1995).

In sum, the DD Form 214 issued for the appellant's service 
between January 1979 and August 1981 represents a conditional 
discharge and is not sufficient to establish entitlement to 
VA benefits.  Furthermore, as the appellant has not 
demonstrated he was insane at the time of commission of the 
offenses which led to his other than honorable separation 
from service, the appellant's character of discharge is a bar 
to VA benefits.  


ORDER

The appellant's discharge from service is a bar to VA 
benefits, and the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


